BRETT, Judge
(dissenting):
I respectfully dissent to this decision. There is nothing in the record before this Court to indicate what the conditions of deferment were when the deferred sentence was imposed. It is a foregone conclusion that words alone, in the imposition of a deferred sentence, will not correct a long existing alcoholic problem. By the same reasoning, it is highly doubtful, under the facts of this case, that the ten day jail sentence will accomplish any more than to humiliate and degrade the defendant herein.
The other fact which seems pertinent to me is that defendant was in the privacy of her own home when the probation officer visited her. Defendant admitted having taken several drinks, but remembered she was not intoxicated; also, the fact that defendant had gone for seven months without having taken a drink of alcoholic beverage should be recognized. The psychological impact of the ten day jail sentence upon a woman sixty-two years of age, who had never before been involved in an automobile accident or any other criminal offense, will be unnecessarily traumatic and may be more detrimental than it will be beneficial to either society or the defendant.
I have reviewed each of the cases cited by the Municipal Counselor in his brief, and each of them can be distinguished from the instant case. The most analogous case cited was Larkey v. State, supra, which involved a man sixty-seven years of age who had a head-on accident which could have caused fatalities had not the other car stopped before the accident occurred. Mr. Larkey’s experience background must have been considerably different from that of defendant herein, being an ordinary housewife of similar age.
It. appears to me that a better solution might be the voluntary surrender of defendant’s driving license, until she can satisfactorily show that she has overcome the alcoholic problem, and a suspension of the ten day jail sentence.
Defense counsel is admonished to consider the provision of 22 O.S.1971, § 994, in pursuing this matter further.